            Case
            Case 1:17-cv-00458-GBD
                 1:17-cv-00458-GBD Document
                                   Document 108       03/04/19 Page
                                            109 Filed 03/05/19 Page 11 of
                                                                       of 33




                                    IN THE UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF NEW YORK



CITIZENS F< )l{ lZLSPO>-'SIBII JTY :\'.'JD
ETHICS ll\' \\'.\~III\fGTOl\', ct. aL,

                                    Plai11tifls,

\',
                                                      Ci Yi I Action :'\ o. 1: 17-n -00 Li8-GBD
DONALD J. TRl \IP, Prc:-iidrnt of the                                                RDERED:
United States of.\: rll'rica, i11 his ollicial
capacity,                                                                             '.'U/2   1__.,   8 ___fll(li.cl_,)_
                                    Dcfr·ndant.

                                                                            Da tcd:,,___MA)<IIIQLI.'-'<OL.l.5L..,2U.,0~1a,,.__

            NOTICE OFWITHDRAW ALOF APPEARANCE OF NORMAN EISEN

        To: Tlw ( 'Ink of Court and All Parties and Counsel of Record:

Please take notice that :\forman Eisen withdraws his appearance as cou11:,cl on behalf of

plaintiff,. \fr. Fi:-il·11 resigned as chair of the board of Citizens for Responsihilitv and Ethics in

\Vashi11gto11 cffcct11C Fcbrnary 1:2, :2019 and has had no irl\'olvcment in this case since that

date. All other coumcl listed on the following page remain as attornevs of ff cord for plaintiffs.



Dated: _i\ Ltrcl 1 l,   ':21) I!)                        Rcspcctfoll\' submitted.

                                                        /.1/,Yonnan A1:5c11
                                                        :\'()R:\IA'.\ EISE!\
           Case1:1
          Case  1:17-cv-00458-GBD Document108
                   !-cv-00458-GBD Document 109 Filed
                                               Filed 03/04/19
                                                     03/05/19 Page
                                                              Page 22 of
                                                                      of 33




                                                      l\'O,\H BOOKBI'.\'DFR
                                                      AD:\\1 J. RAPPAPORT
                                                      STl 'ART C. MCPIL\II.
                                                      Citi1cns for Rcsponsibilit\ and Ethics
                                                        in \ Vashington
                                                      1101 K Street, :'J.\V.
                                                      \Vashington, DC 2000,i
                                                      (202) W8-55(i:'i


                                                      DEFPAK Gl:PTA**
                                                      JOl\',\TIIAl\' E. T,\ Yl.01{
                                                      JOSI Il TA :VL\TZ
LACREJ\'CE I I. T!UBE*                                Gupta \ V esslcr PLLC
Carl M. Loeb l 'ni\ ,-rsit\ Professor                 1900 L Street,'.\'.\\'.
and Professor or ( ·\)n-;titutional Lm                \\f;d1ington, DC 200:\fi
Harvard Law Sc lio()l                                 (202) 888-1 /!l 1
1575 Massacli,JSL'll, ,\n·nuc                         dccpaf.:.<fiJgup!arrcsslcr.c 0111
Cambridge, l\l.\ 0'.2 Lrn
(617) 495-17(17
                                                      JOSEPH '.\I. SELLERS, ·
                                                      DA'.\'IEL A. SlVIALL        k'


ZEPHYR TE.\('l!()l''l'k                               CHHISTil\'E E. \•VFBBER
Associate ProlL·sso1 of Lt\\'                         Cohen Milstein Sellers t\ Toll PLLC
Fordham L;m Scl H ,ol                                  1100'.\Tcw York/hclll!C. '.\'.\\'.
150 West G2nd St1 ,·L'l                               \Vashington, DC 2000,J
New York, '.\'Y l :!.i80                               (20'.2) W8- Ui00
(616) 312-8722                                        jff.'!lcrs@co/1( ·m111f~1ci11. c'(JJJ 1

ERWI:\' Cl 11-:\IE!{l'.\' SKYk
Dean or tlic School or Ll\\
University ol ( 'alil<Jrnia, Bcrkeb·                    * *,ld1111'ttcd pro hac ucc
215 Boalt Hall
Berkeley, C\ ~J2W7
(510) 642-618:l


* ./1/filiat/ons   IJO{Cr/   lr!J' 1dcn!Jfjc;itio11
pwposcs on~i·
         Case1:11-cv-00458-GBD
        Case  1:17-cv-00458-GBD Document
                                Document108
                                         109 Filed
                                             Filed 03/04/19
                                                   03/05/19 Page
                                                            Page 33 of
                                                                    of 3



                                 CERTIFICATE OF SERVICE

I herch,· cntih· t!tat on March 1, '.2019, I elcctronicall'>' filed this notice ol ,1ithdrawal through

 this Corni's C:\I EC 'F wstcm. I understand that notice of this filing will lw   srnl lo   all parties

                       h,· operation olthc Court's electronic filing s,·stcrn.


                                                        Iv Daniel Small
                                                        DA\TEI. S\1ALI.
